DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-3, 5, 7, 8, 10-12 and 15, canceled claims 4, 6, 9, 13, and 14, and added claim 16. Claims 1-3, 5, 7, 8, 10-12, 15, and 16 are pending.
The amendments to the claims have overcome the claim objections of record. However, after further consideration, the amendments to the claims have been found to necessitate new claim objections. See claim objections below for details.
The amendments to the claims have overcome some, but not all of the 112(b) rejections. Furthermore, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details. 
The amendments to the claims have necessitated new prior art rejections over previously cited Lama (US 2005/0051418) in view of newly cited Sears (US 4,769,113) and Huse (US 3,956,072). See prior art rejections below for details. Note: Lama was cited in the previous Office Action (see page 16 of Office Action) but not relied upon in any rejections.

Applicant has made amendments to the specification. The amendments are accepted.
The amendments to the specification have overcome the objections to the drawings.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/9/2020, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn.

Applicant’s arguments, see Remarks, filed 11/9/2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
However, after further consideration, the amendments to the claims have been found to necessitate new claim objections. See claim objections below for details.

Applicant’s arguments, see Remarks, filed 11/9/2020, with respect to the 112(b) rejections have been fully considered and are persuasive in part.  
Applicant has argued that the amendments to the claims have overcome a number of the 112(b) rejections. Examiner agrees. Therefore, the 112(b) rejections addressed by amendment have been withdrawn.

Applicant has argued that the use of the term “about” in claims 7 and 8 is not indefinite, as Applicant believes that a person having ordinary skill in the art would recognize that the term “about” as used in said claim would encompass only whole heat exchangers. Examiner finds this argument unpersuasive.
Applicant’s argument does not address the actual issues of indefiniteness in claims 7 and 8 as detailed in Examiner’s rejections.
As described in the 112 rejection of claim 7 maintained below, “In claims 4-6, the word “about” is used in describing a length, e.g. “about 15 inches”. This use of the term about is clear, as a physical element, e.g. a heat exchanger, can have a particular length that is close to, but not exactly a specific length. For example, a heat exchanger could have a length that is 15.01 inches. This length of 15.01 inches is understood to be “about 15 inches in length”. Likewise, a length of 14.5 inches can be considered to be “about 15 inches in length”, as 14.5 rounded to the nearest whole number is 15. Thus, it is clear that the limitation “about 15 inches in length” indicates that an object has a length that is close to, but perhaps not exactly 15 inches in length.
On the other hand, claimed heat exchangers, in order to be functional, must be provided as whole heat exchangers. In other words, the claimed device cannot have 799.5 heat exchangers, as one-half of a heat exchanger would be non-functional, and thus could not be considered to be a heat exchanger. Because the heat exchangers must be provided in whole amounts, it is unclear what number of heat exchangers constitutes “about 800” and “about 1200” heat exchangers. Does 799 heat exchangers constitute “about 800” heat exchangers? Does 790? What about 750?” (emphasis added).
The use of the term “about” is unclear in claims 7 and 8, not because it is unclear if said term allows for the presence of fractional heat exchangers. Instead it is unclear if, for example, 799 heat exchangers satisfies the claimed range of about 800 to about 1200 heat exchangers. It can be argued that it would. Likewise, 750 rounded up to the nearest hundred is 800. Thus, it can be argued that a group of 750 heat exchangers qualifies as a group of about 800 heat exchangers, thus satisfying the claimed range of about 800 to about 1200 heat exchangers. Ultimately, it is a matter of opinion as to exactly what number of heat exchangers would qualify as, for example, “about 800 heat exchangers”. There would be no clear consensus between those of ordinary skill in the art. Thus, Examiner maintains that the use of the term “about” in claims 7 and 8 renders said claims indefinite.
Applicant should remove the word “about” from claims 7 and 8.

In addition, after further search and consideration, the addition of claim 16, has been found to necessitate new rejections under 112(b). See 112(b) rejections below for details. 

Applicant’s arguments, see Remarks, filed 11/9/2020, with respect to the prior art rejections over primary reference Pottharst have been fully considered and are persuasive.  
Specifically, Applicant has argued that the prior art relied upon in the previous Office Action fails to teach or suggest all of the limitations of claim 1 as amended. The prior art rejections have been withdrawn. 
However, after further search and consideration, the amendments to the claims have been found to necessitate new prior art rejections over previously cited Lama (US 2005/0051418) in view of newly cited Sears (US 4,769,113) and Huse (US 3,956,072). See prior art rejections below for details. 
Note: Lama was cited in the previous Office Action (see page 16 of Office Action) but not relied upon in any rejections.

Applicant’s statements, see Remarks, filed 11/9/2020, with respect to double patenting rejections are acknowledged.
Applicant has stated that they consider submission of terminal disclaimers to be premature at this time. Therefore, the double patenting rejections are maintained. See double patenting rejections below for details. 

The following are new claim objections necessitated by amendment.
Claim Objections
Claim 1 is objected to because of the following informalities: 
With regard to claim 1: The word “and” should be inserted at the beginning of line 6, i.e. before the phrase “an array of heat exchangers”.
With regard to claim 1: In line 13, a comma should be inserted following the phrase “said second chamber”.
With regard to claim 1: In line 14, a comma should be inserted following the phrase “through said inlet” and before the phrase “and said inlet”.  
Appropriate correction is required.

The following include new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “wherein said system has from about 800 to about 1200 vertically oriented heat exchangers.” Given that the system can only have whole heat exchangers (fractions of a heat exchanger would be nonfunctional), it is unclear what lies with the scope of “about 800” heat exchangers and “about 1200 heat exchangers.”
In claims 4-6, the word “about” is used in describing a length, e.g. “about 15 inches”. This use of the term about is clear, as a physical element, e.g. a heat exchanger, can have a particular length that is close to, but not exactly a specific length. For example, a heat exchanger could have a length that is 15.01 inches. This length of 15.01 inches is understood to be “about 15 inches in length”. Likewise, a length of 14.5 inches can be considered to be “about 15 inches in length”, as 14.5 rounded to the nearest whole number is 15. Thus, it is clear that the limitation “about 15 inches in length” indicates that an object has a length that is close to, but perhaps not exactly 15 inches in length.
On the other hand, claimed heat exchangers, in order to be functional, must be provided as whole heat exchangers. In other words, the claimed device cannot have 799.5 heat exchangers, as one-half of a heat exchanger would be non-functional, and thus could not be considered to be a heat exchanger. Because the heat exchangers must be provided in whole amounts, it is unclear what number of heat exchangers constitutes “about 800” and “about 1200” heat exchangers. Does 799 heat exchangers constitute “about 800” heat exchangers? Does 790? What about 750?
The Office suggests amending claim 7 by deleting the instances of “about”, i.e. such that claim 7 recites --wherein said system has from 800 to 1200 heat exchangers.--
Claim 8 recites “wherein said system has from about 300 to about 500 vertically oriented heat exchangers.” Given that the system can only have whole heat exchangers (fractions of a heat exchanger would be nonfunctional), it is unclear what lies with the scope of “about 300” heat exchangers and “about 500 heat exchangers.”
In claims 4-6, the word “about” is used in describing a length, e.g. “about 15 inches”. This use of the term about is clear, as a physical element, e.g. a heat exchanger, can have a particular length that is close to, but not exactly a specific length. For example, a heat exchanger could have a length that is 15.01 inches. This length of 15.01 inches is understood to be “about 15 inches in length”. Likewise, a length of 14.5 inches can be considered to be “about 15 inches in length”. Thus, it is clear that the 
On the other hand, claimed heat exchangers, in order to be functional, must be provided as whole heat exchangers. In other words, the claimed device cannot have 299.5 heat exchangers, as one-half of a heat exchanger would be non-functional, and thus could not be considered to be a heat exchanger. Because the heat exchangers must be provided in whole amounts, it is unclear what number of heat exchangers constitutes “about 300” and “about 500” heat exchangers. Does 299 heat exchangers constitute “about 300” heat exchangers? Does 290? What about 250?
The Office suggests amending claim 8 by deleting the instances of “about”, i.e. such that claim 8 recites --wherein said system has from 300 to 500 heat exchangers.--
With regard to claim 16: The term "close-coupled" in claim 16 is a relative term which renders the claim indefinite.  The term "close-coupled" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Because the term “close-coupled” is indefinite, the scope of the claimed “close-coupled integrated compressor” is unclear.
For the purposes of examination, the claimed “close-coupled integrated compressor” has been interpreted broadly.
Applicant should amend claim 16 by deleting the term “close coupled”, or alternatively, by clarifying the scope of "close-couple" as appropriate. 

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lama (US 2005/0051418) or, in the alternative, under 35 U.S.C. 103 as obvious over Lama in view of Sears (US 4,769,113) and Huse (US 3,956,072).
With regard to claim 1: Lama teaches a water treatment system (abstract, Figures 1 and 2, paragraph [0054] and [0055]), the system comprising:
A tank (distiller) 1 (Figures 1 and 2, Paragraphs [0054]-[0057]), wherein said tank comprises:
A first chamber (upper section) 5 (Figures 1 and 2, Paragraph [0057]). 
A second chamber, the second chamber being the lower section 8 and second comprising exchanger 6 (Figure 1, Paragraph [0057]).
An array (exchanger) 6 of heat exchangers (tubes) 7 (Figure 1, Paragraphs [0057] and [0062]).
Wherein said heat exchangers 7 in said array 6 are oriented vertically in said second chamber (Figure 1, Paragraphs [0057] and [0062]).

A compressor 23 (Figure 1, Paragraph [0067]-[0070]). 
An inlet (inlet tubing) 9 located at the bottom 8 of said second chamber, wherein feed water enters said tank 1 through said inlet, and said inlet 9 is placed such that feed water enters the tank 1 below said array 6 of heat exchangers 7 and immediately adjacent to said at least one heating element 14 (Figure 1, Paragraphs [0059]-[0062]).
Lama does not explicitly teach the presence of the presence of a vacuum chamber and at least one vacuum source. However, the first chamber 5 qualifies as a vacuum chamber, and the compressor 23 qualifies as a vacuum source, as the compressor 23 will necessarily draw vapor from the first chamber 5 via the steam outlet 21 and thus, will induce at least a slight vacuum in the first chamber 5 (paragraph [0066]-[0067]).
In the alternative, it is well understood that operating distillers under vacuum pressure offers certain advantages. For example, Sears teaches that by vacuum distilling water, scale formation can be reduced (Column 25 Lines 30-41). Huse teaches a vapor compression distillation system (abstract), wherein the evaporator 10 is configured to operate under a vacuum, and wherein the compressor 15/20 is configured to maintain the vacuum in the evaporator (Figure 1, Column 3 Lines 34-63, Column 4 Lines 40-55, Column 5 Lines 4-13). The teachings of Huse indicate that vapor compressors in vapor compression distillation systems can be used as a vacuum source for drawing a vacuum on an evaporator.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lama in view of Sears and Huse by configuring the compressor 23 thereof to operate as a vacuum source, i.e. by drawing a vacuum on the first chamber 5, in order to obtain a distillation device which operates at a vacuum pressure and to thereby obtain the advantages of vacuum pressure operation, e.g. reduced scale formation. Note: In modified Lama, the first chamber 5 will be a vacuum chamber by virtue of the vacuum source (compressor) 23 drawing a vacuum on said chamber.
With regard to claim 2: As discussed in the rejection of claim 1 above, the vacuum source (compressor) 23 of Lama (of modified Lama) draws vapor from the vacuum chamber 5 (See rejection of claim 1 above for details). Therefore, the vacuum source qualifies as a vacuum pump.
With regard to claim 3: The vacuum source 23 of Lama (or modified Lama) is a compressor which compresses gas (vapors) (Lama: Figure 1, Paragraph [0067]-[0070]). The term “supercharger” is typically used to refer to gas compressors which may be used to compress air, e.g. for aspirating an internal combustion engine. Because the vacuum source 23 is a gas compressor, it qualifies as a supercharger.
With regard to claim 10: The heat exchangers 7 of Lama (or modified Lama) are spaced roughly equidistant from each other (Lama: Figures 1 and 2, Paragraphs [0057] and [0062]).
With regard to claim 11: The system of Lama (or modified Lama) includes a collector (tank of clean water product) (Lama: Figure 1, Paragraph [0055]).
With regard to claim 12: In the system of Lama (or modified Lama) the vacuum chamber 5 includes an intake manifold, i.e. the passageway partially defined by the steam outlet 21 and leading to the vacuum source/compressor 23 (Lama: Figure 1, paragraphs [0066], [0067], and [0072]).

Claims 5, 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lama, or alternatively Lama in view of Sears and Huse.
With regard to claim 5: As discussed in the rejection of claim 1 above, Lama either anticipates all of the limitations of claim 1 or renders claim 1 obvious in view of Sears and Huse.
Lama (or modified Lama) does not explicitly teach that the vertically oriented heat exchangers 7 within the array 6 are from about 20 inches to about 25 inches in length.
However, mere changes in size and/or relative dimensions are insufficient to patentably distinguish a claimed device from a prior art device (MPEP 2144.04(IV)A).
	Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lama by merely changing the length of the heat exchangers 7, i.e. such that the heat exchangers 7 had lengths in the range of 20-25 inches, in order to obtain a device having predictably functional heat exchangers.
With regard to claim 7: As discussed in the rejection of claim 1 above, Lama either anticipates all of the limitations of claim 1 or renders claim 1 obvious in view of Sears and Huse.
Lama does not teach that the system has about 800-1200 vertically oriented heat exchangers.
However, a person having ordinary skill in the art would expect the exact number of heat exchangers in Lama to be unimportant. In other words, a person having ordinary skill in the art would expect the device of Lama to remain functional even if it were configured to have significantly fewer or significantly more heat exchangers.
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lama by configuring the system thereof to have about 800-1200 heat exchangers disposed therein, in order to obtain a scaled down, but predictably functional evaporator system.
With regard to claim 8: As discussed in the rejection of claim 1 above, Lama either anticipates all of the limitations of claim 1 or renders claim 1 obvious in view of Sears and Huse.
Lama does not teach that the system has about 300-500 vertically oriented heat exchangers.
However, a person having ordinary skill in the art would expect the exact number of heat exchangers in Lama to be unimportant. In other words, a person having ordinary skill in the art would expect the device of Lama to remain functional even if it were configured to have significantly fewer or significantly more heat exchangers.
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lama by configuring the system thereof to have about 300-500 heat exchangers disposed therein, in order to obtain a scaled down, but predictably functional evaporator system.
With regard to claim 15: As discussed in the rejection of claim 1 above, Lama either anticipates all of the limitations of claim 1 or renders claim 1 obvious in view of Sears and Huse.
Lama (or modified Lama) does not explicitly teach that the vacuum chamber comprises from about 10% to about 30% of the volume of said tank.
However, a person having ordinary skill in the art would expect the exact percentage of tank volume devoted to the vacuum chamber to be unimportant in Lama. Mere changes in size and/or relative 
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lama by reconfiguring the vacuum chamber and the tank such that the vacuum chamber comprised from 10% to 30% of the tank, in order to obtain a predictably functional water treatment system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lama, or alternatively Lama in view of Sears and Huse, in further view of (ProCharger.com article titled “Centrifugal Superchargers”, URL: https://web.archive.org/web/20151019025700/https://www.procharger.com/centrifugal-supercharger).
With regard to claim 16: As discussed in the rejection of claim 3 above, Lama either anticipates all of the limitations of claim 3 or renders claim 3 obvious in view of Sears and Huse.
Lama (or modified Lama) is silent to the super charger, i.e. the vacuum source/compressor 23, comprising an impeller, a driveshaft, a close-coupled integrated compressor, and a gearbox.
However, superchargers are a type of compressor system that is notoriously well known in the art. ProCharger.com teaches a type of supercharger known as a “centrifugal supercharger”. ProCharger.com teaches that centrifugal superchargers are comprised of an impeller, a drive shaft (i.e. the shaft connected to the drive system, the drive system being, for example, the pulley in the Figure), a close-coupled integrated compressor (a compressor housing), and a gearbox (transmission) (see Figure and sections titled “Introduction”, “Centrifugal Supercharger Components”, “Impeller”, “Compressor Housing (Volute)”, and “transmission”). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lama in view of ProCharger.com by replacing the supercharger, i.e. the vacuum source/compressor 23, of Lama with a centrifugal supercharger like that described in ProCharger.com, 

The following rejections are maintained from the previous Office Action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,584,041 in view of Pottharst (US 3,748,234). 
The claims of the present application and those of the ‘041 patent are both directed to a similar water treatment system.
The principle difference between the claim sets is that the present claims require an array of vertically oriented heat exchangers.
Water treatment systems having such arrays of vertically oriented heat exchangers are well known in the art. For example, Pottharst teaches a water treatment device having an array of vertically oriented heat exchangers 20 (Figures 1-3, Columns 2-4).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘041 patent in view of Pottharst to recite an array of vertically oriented heat exchangers, in order to obtain a predictably functional water treatment device, thus arriving at the claims of the present application. 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/812,780 in view of Pottharst (US 3,748,234). 
The claims of the present application and those of the ‘780 application are both directed to a similar water treatment system.
The principle difference between the claim sets is that the present claims require an array of vertically oriented heat exchangers.
Water treatment systems having such arrays of vertically oriented heat exchangers are well known in the art. For example, Pottharst teaches a water treatment device having an array of vertically oriented heat exchangers 20 (Figures 1-3, Columns 2-4).
 in view of Pottharst to recite an array of vertically oriented heat exchangers, in order to obtain a predictably functional water treatment device, thus arriving at the claims of the present application. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772